Citation Nr: 0802961	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-43 441	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back 
disability to include as secondary to the service-connected 
residuals of a left foot injury. 

2. Entitlement to service connection for a bilateral knee 
disability to include as secondary to the service-connected 
residuals of a left foot injury.

3. Entitlement to service connection for a right foot 
disability to include as secondary to the service-connected 
residuals of a left foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1959 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for a bilateral knee 
disability and right foot disability to include as secondary 
to the service-connected residuals of a left foot injury are 
remanded are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A low back disability is not currently shown.


CONCLUSION OF LAW


A low back disability was not incurred in or aggravated by 
service and is not the result of the service-connected 
residuals of a left foot injury.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication notice by a letter, dated in 
April 2003.  The veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  

The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
general effective date provision for the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability). 

To the extent that notice of the degree of disability 
assignable was not provided, as the claim is denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records.  The 
duty to assist includes providing a medical examination when 
such is necessary to make a decision on the claim.  In the 
absence of evidence of a currently diagnosed disability, 
development for VA medical examination is not warranted.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i). 

As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in 1966 the veteran 
caught his left foot in a tank turret and he suffered a 
crushing injury, resulting in the amputation of the left 
great toe and the second toe.  There is no reference to a low 
back abnormality in the available service medical records. 

By a rating decision in January 1967, the RO granted service 
connection for residuals of a left foot injury, and assigned 
a disability rating of 20 percent.  

The veteran contends that the service-connected left foot 
disability altered his gait, which affected his entire body, 
and caused him to develop low back pain. 

VA records show that on a review of bodily systems the 
veteran complained of back pain on several occasions between 
July 2002 and July 2003.  There was no finding or diagnosis 
of a low back disability. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  

Low Back Disability 

Although complaints of low back pain were documented in 2002 
and 2003, there is no currently diagnosed low back 
disability. 

In the absence of proof of any present disability, there is 
no valid claim of service connection for a low back 
disability secondary to the service-connected residuals of a 
left foot injury.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no favorable evidence of a currently diagnosed 
low back disability, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a low back disability to include as 
secondary to the service-connected residuals of a left foot 
injury is denied.


REMAND

VA records show that in April 2004 the veteran had corrective 
surgery for a right hallux valgus deformity and hammertoes of 
the remaining toes, except for the 5th toe. 

In July and August 2004, the veteran complained of left knee 
pain.  

On VA examination in December 2004, the veteran walked with 
an antalgic gait with a limp.  On weight bearing, he had a 
mild varus deformity of the heels. In June 2005, X-rays 
revealed severe degenerative joint disease in the knees.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  Secondary service connection includes 
the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  38 C.F.R. § 
3.310(a). 

As the record does not contain sufficient medical evidence to 
decide the claims on the basis of secondary service 
connection, further evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that the service-connected 
left foot disability to include 
amputation of the left great and second 
toes caused or aggravated degenerative 
arthritis of each knee or the right 
hallux valgus deformity and right 
hammertoes.  The claims folder must be 
made available for review by the 
examiner.  

The examiner is asked to comment on 
the clinical significance of the 
findings of VA examination in 
December 2004 that the veteran 
walked with an antalgic gait with a 
limp, and on weight bearing, he had 
a mild varus deformity of the heels. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

Also the term "aggravation" means an 
increase in severity, that is, a 
permanent worsening of the 
underlying condition as contrasted 
to a worsening of symptoms. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

3. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________ 
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


